Citation Nr: 1035910	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION


The Veteran had active service from February 1980 to July 1982.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
August 2006, the Veteran requested a Board hearing at the RO.  In 
September 2006, however, he submitted a statement indicating 
that, instead of the previously requested hearing, he wanted a 
meeting with RO personnel.  The RO scheduled the Veteran for the 
requested meeting, deemed an informal conference, in November 
2006 and a report thereof is of record.  In February 2008, the RO 
informed the Veteran of the date of a scheduled hearing before 
the Board at the RO.  The Veteran did not report for the hearing.  
Given the Veteran's September 2006 statement and because on the 
date of the scheduled Board hearing, the Veteran failed to 
report, the Board considers the Veteran's request for a Board 
hearing withdrawn.  

The Board REMANDS this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be advised if 
further action is required on his part.


REMAND

Under 38 U.S.C.A. § 5103A(d) (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability or recurrent 
and persistent symptoms thereof and indicates that the disability 
may be associated with the claimant's service.

The types of evidence that indicate that a current disability may 
be associated with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). The threshold for finding 
a link between a current disability and service is low. Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

The Veteran was discharged from service in July 1982 due to 
substance abuse.  He has reported that the following year, he 
attempted to commit suicide.  The first psychiatric diagnosis of 
record dated in 1989, when Veteran reported depression of many 
years duration and two prior suicide attempts.  Since then, 
medical professionals have diagnosed a psychiatric disability, 
variously characterized, including as bipolar disorder.  

The Veteran claims, in part, that he had bipolar disorder during 
service, which he developed secondary to in-service stressors.  
His service treatment records do not show treatment for 
psychiatric complaints but include reports of headaches, 
dizziness and chest pressure and pain on separation examination.  
His service personnel records reflect periods of confinement for 
various disciplinary actions.  In addition, the Veteran has 
submitted multiple lay statements from family members, one of 
whom reportedly served with him in Germany, and a chaplain, 
confirming a decline in his mental health beginning in service 
and continuing thereafter.  Despite this evidence, VA has not 
obtained an opinion regarding whether the Veteran's bipolar 
disorder is related to his active service.

Based on the foregoing, this case is REMANDED for the following 
action:

1. Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for bipolar disorder.  
Forward the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm that such a 
review was conducted.  Following the 
examination, including all indicated tests, 
the examiner should:

a) diagnose any psychiatric 
disability shown to exist, 
including, if appropriate, 
bipolar disorder;

b) opine whether such disability 
is at least as likely as not 
related to the Veteran's service; 

c) in so doing, consider all lay 
statements of record, the 
Veteran's reported history of in-
service stressors, his service 
treatment records, which show 
complaints of headaches, 
dizziness and chest pain and 
pressure, and his service 
personnel records, which show 
disciplinary actions; 

d) provide rationale, with 
specific references to the record 
and consideration of the 
Veteran's reports of his symptoms 
and history, for the opinion 
expressed; and

e) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case, and whether any 
additional evidence would permit 
an opinion to be provided.

2.  Readjudicate the claim on appeal and, 
if the disposition is unfavorable, issue a 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  The Veteran has the 
right to submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

